DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 8-10, 13, 14 and 16 of U.S. Patent No. 10.937,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 and 40 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 21: Claims 1 and 4 of the patent recite a magnetoresistive device, comprising: 
a first electrode (claim 4);
a reference layer having a fixed magnetic state;

a dielectric layer between the free layer and the reference layer (claim 1, lines 13-14); 
a spin orbit torque (SOT) segment proximate to at least a portion of the free layer (claim 1, lines 15-16); and 
an insulating layer between the SOT segment and the free layer; wherein electric current through the SOT segment generates spin current (claim 1, lines 16-17 and 20-21).
Regarding claim 22: Claims 1 and 4 of the patent recite the magnetoresistive device of claim 21, wherein electric current though the SOT segment generates spin current capable of switching the magnetic state of the free layer from the first magnetic state to the second magnetic state.
Regarding claim 23: Claims 1 and 4 of the patent recite the magnetoresistive device of claim 21, further comprising control circuitry electrically connected to the SOT segment (it is inherent that there is control circuitry to control the magnetoresistive device.
Regarding claim 24: Claims 1 and 4 of the patent recite the magnetoresistive device of claim 23, wherein the control circuitry is connected to one or more drivers, and the one or more drivers are capable of delivering a read current and a write current to SOT segment (It is inherent that the memory device has drivers to drive the read and write currents to the memory device).

Regarding claim 26: Claims 1, 4 and 6 of the patent recite the magnetoresistive device of claim 21, wherein the free layer contacts the insulating layer.
Regarding claim 27: Claims 1, 4 and 8 of the patent recite the magnetoresistive device of claim 21, wherein the SOT segment includes a plurality of sub-segments, wherein each sub-segment of the plurality of sub-segments is at a different radial position of the magnetoresistive device.
Regarding claim 28: Claims 1, 4 and 9 of the patent recite the magnetoresistive device of claim 27, wherein the plurality of sub-segments includes a first sub-segment and a second sub-segment, wherein the first and second sub-segments are on opposing sides of the free layer.
Regarding claim 29: Claims 1, 4 and 10 of the patent recite the magnetoresistive device of claim 21, wherein resistance of the SOT segment perceived by the current through the SOT segment is about equal to resistance of the free layer perceived by the current through free layer.
Regarding claim 30: Claims 1, 4 and 13 of the patent recites the magnetoresistive device of claim 21, wherein the first magnetic state and the second magnetic state correspond to magnetic states that are perpendicular with respect to a plane in which layers of the magnetoresistive device are formed.
Regarding claim 31: Claim 9 of the patent recite a magnetoresistive device, comprising: a first electrode;

a free layer having a magnetic state, where the magnetic state of the free layer stores a first value when in a first magnetic state and stores a second value when in a second magnetic state;
a dielectric layer between the free layer and the reference layer; a spin orbit torque (SOT) segment proximate to at least a portion of the free layer, wherein electric current through the SOT segment generates spin current; and
control circuitry electrically connected to the SOT segment, wherein the control circuitry is connected to one or more drivers, and the one or more drivers are capable of delivering a read current and a write current to SOT segment (see the rejection of claim 24 above).
Regarding claim 32: Claims 9 and 14 recite the magnetoresistive device of claim 31, wherein the spin current generated as a result of electric current through the SOT segment is propagated in a direction perpendicular to the current through the SOT segment and perpendicular to surface of the free layer.
Regarding claim 33: Claims 9 and 16 recites the magnetoresistive device of claim 31, wherein the SOT segment includes one or more of platinum, tungsten, or tantalum.
Regarding claim 34: Claims 9 and 16 recite the magnetoresistive device of claim 31, wherein the reference layer is a synthetic antiferromagnet (SAF).
Regarding claim 35: Claims 9 and 8 of the patent recite the magnetoresistive device of claim 31, wherein the SOT segment includes a plurality of sub-segments, 
Regarding claim 36: Claim 9 of the patent recites the magnetoresistive device of claim 35, wherein the plurality of sub-segments includes a first sub-segment and a second sub-segment, wherein the first and second sub-segments are on opposing sides of the free layer.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,937,948 in view of Khalili Amiri et al. (US 2014/0124882, hereinafter Khalili”). 
The only difference between claim 37 and claim 9 of the patent is the recitation of a second dielectric layer. However, Khalili discloses the use of a second dielectric layer in a magnetoresistive device to enhance the Voltage-Controlled Magnetic Anisotropy (VCMA) effects (paragraph [0044]). It would have been obvious to one of ordinary skill in the art to use a second dielectric layer in a magnetoresistive device to enhance the Voltage-Controlled Magnetic Anisotropy (VCMA) effects.  
Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. 10,937,948 in view of Wang et al. (2018/0190898, hereinafter “Wang”)
Regarding claim 38: Claim 9 of the patent recites a magnetoresistive device comprising: 
a first electrode;
a synthetic antiferromagnetic (SAF) having a fixed magnetic state; 

a dielectric layer between the free layer and the SAF;
a spin orbit torque (SOT) segment, wherein electric current through the SOT segment generates spin current;
an insulating layer; and
control circuitry electrically connected to the SOT segment, wherein the control circuitry is connected to one or more drivers, and the one or more drivers are capable of delivering a read current and a write current to SOT segment (see the rejection of claim 24).
Claim 9 does not recite the SAF including: a first magnetic layer; a second magnetic layer; and a coupling layer disposed between the first magnetic layer and the second magnetic layer. However, Wang (claim 3) discloses the use of a SAF layer including a first magnetic layer; a second magnetic layer; and a coupling layer disposed between the first magnetic layer and the second magnetic layer for a reference layer in a memory device. It would have been obvious to one of ordinary skill in the art to use a SAF layer including a first magnetic layer; a second magnetic layer; and a coupling layer disposed between the first magnetic layer and the second magnetic layer for a reference layer in a memory device.
 Regarding claim 39: Claim 9 and Wang recite the magnetoresistive device of claim 38, wherein the SAF is a first SAF (110) and the magnetoresistive device further comprises 
Regarding claim 40: Claims 9 and 10 of the patent and Wang recite the magnetoresistive device of claim 39, wherein resistance of the SOT segment perceived by the current through the SOT segment is about equal to resistance of the free layer perceived by the current through free layer.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 9, 10, 13, 15-17 and 19 of U.S. Patent No. 10,622,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-37 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 21: Claims 1, 4 and 13 of the patent recite a magnetoresistive device, comprising: 
a first electrode (claim 4);
a reference layer having a fixed magnetic state;
a free layer having a magnetic state, where the magnetic state of the free layer stores a first value when in a first magnetic state and stores a second value when in a second magnetic state;
a dielectric layer between the free layer and the reference layer; 
a spin orbit torque (SOT) segment proximate to at least a portion of the free layer ; and 
an insulating layer between the SOT segment and the free layer; wherein electric current through the SOT segment generates spin current.
Regarding claim 22: Claims 1, 4 and 13 of the patent recite the magnetoresistive device of claim 21, wherein electric current though the SOT segment generates spin current capable of switching the magnetic state of the free layer from the first magnetic state to the second magnetic state.
Regarding claim 23: Claims 1, 4 and 13 of the patent recite all the limitations of claim 23. See the rejection of claim 23 above.
Regarding claim 24: Claims 1, 4 and 13 recite all the limitations of claim 24. See the rejection of claim 24 above.
Regarding claim 25: Claims 1, 4 and 13 of the patent recite the magnetoresistive magnetoresistive device of claim 21, wherein the SOT segment contacts the insulating layer.
Regarding claim 26: Claims 1, 4 and 13 recite the magnetoresistive device of claim 21, wherein the free layer contacts the insulating layer.
Regarding claim 27: Claims 1, 4, 9 and 13 recite the magnetoresistive device of claim 21, wherein the SOT segment includes a plurality of sub-segments, wherein each sub-segment of the plurality of sub-segments is at a different radial position of the magnetoresistive device.
Regarding claim 28: Claims 1, 4, 10 and 13 recite the magnetoresistive device of claim 27, wherein the plurality of sub-segments includes a first sub-segment and a second sub-segment, wherein the first and second sub-segments are on opposing sides of the free layer.

Regarding claim 29: Claims 1, 4, 11 and 13 of the patent recite the magnetoresistive device of claim 21, wherein resistance of the SOT segment perceived by the current through the SOT segment is about equal to resistance of the free layer perceived by the current through free layer.
Regarding claim 30: Claims 1, 3, 4 and 13 recite the magnetoresistive device of claim 21, wherein the first magnetic state and the second magnetic state correspond to magnetic states that are perpendicular with respect to a plane in which layers of the magnetoresistive device are formed.
Regarding claim 31: Claims 1 and 4 of the patent recite a magnetoresistive device, comprising: a first electrode;
a reference layer having a fixed magnetic state;
a free layer having a magnetic state, where the magnetic state of the free layer stores a first value when in a first magnetic state and stores a second value when in a second magnetic state;
a dielectric layer between the free layer and the reference layer; a spin orbit torque (SOT) segment proximate to at least a portion of the free layer, wherein electric current through the SOT segment generates spin current; and
control circuitry electrically connected to the SOT segment, wherein the control circuitry is connected to one or more drivers, and the one or more drivers are capable of delivering a read current and a write current to SOT segment (see the rejection of claim 31 above).

Regarding claim 32: Claims 1 and 4 recite the magnetoresistive device of claim 31, wherein the spin current generated as a result of electric current through the SOT segment is propagated in a direction perpendicular to the current through the SOT segment and perpendicular to surface of the free layer.
Regarding claim 33: Claims 1, 4 and 16 recite the magnetoresistive device of claim 31, wherein the SOT segment includes one or more of platinum, tungsten, or tantalum.
Regarding claim 34: Claims 1, 4 and 15 recite the magnetoresistive device of claim 31, wherein the reference layer is a synthetic antiferromagnet (SAF).
Regarding claim 35: Claims 1, 4 and 17 recite the magnetoresistive device of claim 31, wherein the SOT segment includes a plurality of sub-segments, wherein each sub-segment of the plurality of sub-segments is at a different radial position of the magnetoresistive device.
Regarding claim 36: Claims 1, 4 and 19 recite the magnetoresistive device of claim 35, wherein the plurality of sub-segments includes a first sub-segment and a second sub-segment, wherein the first and second sub-segments are on opposing sides of the free layer.
Regarding claim 37: Claims 1, 4 and 5 recite the magnetoresistive device of claim 31, wherein the dielectric layer is a first dielectric layer and the magnetoresistive device further includes a second dielectric layer.
Claim 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 15 of U.S. Patent No. 10,622,547 in view of Wang et al. (see the rejection of claims 38 and 39 above). 
Regarding claim 40: Claims 1, 4, 11 and 14 and Wang recite the magnetoresistive device of claim 39, wherein resistance of the SOT segment perceived by the current through the SOT segment is about equal to resistance of the free layer perceived by the current through free layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827